 



EXHIBIT 10.1
(AMIS LOGO) [v10860v1086000.gif]
PRIVATE AND CONFIDENTIAL
June 13, 2005
Mr. Ash Bhardwaj
President, Design & ODM Services
Flextronics International USA, Inc.
2090 Fortune Drive
San Jose, CA 95131
Dear Ash:
The purpose of this letter is to set forth our proposed terms for the
acquisition (the "Acquisition”) of the assets of the mixed signal, peripheral
imaging components (“PIC”), and digital businesses (the “Acquired Businesses”)
of Flextronics Semiconductor, Inc. (“FSI”) from FSI or Flextronics International
USA, Inc. (“Flextronics”) by AMIS Holdings, Inc. or one of its wholly owned
subsidiaries (the “Acquiror”). This is a binding offer to acquire the Acquired
Businesses on the terms set forth below. This offer will expire at 5:00 p.m.
pacific time on June 14, 2005 unless Acquiror receives a copy of this letter
signed by you in the space provided below before that time. We understand that
neither FSI nor Flextronics has any obligation to accept this offer. However,
should FSI or Flextronics accept this offer by signing this letter and returning
it to Acquiror by the deadline stated above, then Acquiror, FSI and Flextronics
shall be bound by the terms of this letter.
1. Acquisition Consideration and Structure. Acquiror shall purchase from FSI or
Flextronics and FSI or Flextronics shall sell to Acquiror the assets of the
Acquired Businesses for the sum of US$135,000,000 (the “Acquisition
Consideration”). This would include Acquiror’s assumption of the Software
License Agreement between FSI and Magma Design Automation, Inc., dated
September 29, 2001, as amended as of March 31, 2005. It is anticipated that the
closing would occur before the end of July 2005. The Acquisition Consideration
will be in the form of cash and will be financed, at the Acquiror’s discretion,
by 1) existing cash and use of a revolving credit facility, 2) new financing in
the form of a bank loan or through the sale of a convertible bond offering, or
3) a combination of the above. Contingencies to closing the transaction include
the following: receipt of any required governmental approvals, receipt of any
required third party consents (including any consents required under material
contracts as agreed by the parties), receipt by Acquiror of audited financial
statements of the Acquired Businesses for the fiscal year ending March 31, 2005,
and agreement by Acquiror, FSI and Flextronics to the terms of an Asset
( AMI Semiconductors, Inc.) [v10860v1086001.gif]
2300 Buckskin Road
Pocatello, Idaho 83201
Ph — 208-234-6935 Fax 208-234-6035
(www.amis.com) [v10860v1086002.gif]

 



--------------------------------------------------------------------------------



 



         
 
  - 2 -   August 2, 2005

Purchase Agreement which shall be negotiated in good faith by the parties.
Acquiror represents that it has obtained approval for this transaction from its
Board of Directors.
2. Acquisition Consideration Assumptions.

  a)   Completion of Due Diligence. Upon signing this letter, FSI and
Flextronics shall make available to Acquiror (without redaction) the following
materials, the content of which shall not have any effect upon the Acquisition
Consideration or the contingencies to closing:

  (i)   Full and complete information as to the product design and order
pipeline for each of the Acquired Businesses, including, but not limited to, all
contracts, purchase orders, quotations, statements of work, and other documents
describing such designs and orders, and margin in formation for each customer
and product for the actual and forecasted revenue of the Acquired Businesses.  
  (ii)   Copies of all material contracts and purchase orders with suppliers to
the Acquired Businesses including, but not limited to, contracts and purchase
orders with EDA tool vendors and contracts and amendments previously withheld.
This shall also include contracts between such suppliers and Flextronics
International or one or more of its subsidiaries or related companies under
which services, supplies or tools are provided to the Acquired Businesses.    
(iii)   Copies of all material contracts and other documents relating to the
intellectual property licensed by or to the Acquired Businesses including, but
not limited to, any contract(s) with eASIC. FSI and Flextronics represent that
the contract(s) with eASIC require the written approval of eASIC prior to
disclosure to Acquiror. FSI, Flextronics and Acquiror shall work together to
obtain this approval from eASIC. The material contracts and other documents
referenced herein include any contracts with Flextronics International or one or
more of its subsidiaries or related companies relating to intellectual property
used or developed by the Acquired Businesses.     (iv)   Complete records
showing the name, level, job position, location, salary, applicable severance
policy or plan (if any) and any other information necessary to calculate the
severance pay that each employee of the Acquired Businesses would be entitled to
receive if his or her employment with FSI were to be terminated by FSI at or
around the time of closing.

 



--------------------------------------------------------------------------------



 



         
 
  - 3 -   August 2, 2005

  b)   Transition Costs. Each party will bear its own costs associated with the
transaction and the transition. FSI and Flextronics will fully cooperate with
Acquiror in making the transition as smooth and efficient as possible.     c)  
Liabilities Related to the Pre-Closing Conduct of the Business. In general, all
revenues, costs, expenses and risks related to the Acquired Businesses referable
or attributable to the period prior to the closing date shall be for the account
of FSI and Flextronics and all revenues, costs, expenses and risks related to
the Acquired Businesses referable or attributable to the period after the
closing date shall be for the account of Acquiror, provided however, that FSI
and Flextronics shall indemnify Acquiror for intellectual property infringement,
environmental liabilities, customer warranty or other claims, and employee or
contractor claims that arise after the date of the Acquisition but are based on
actions occurring prior to such date. In the definitive agreement, Acquiror and
FSI and Flextronics will make customary representations and warranties to each
other. The aggregate liability of either party (absent fraud or willful
misconduct) shall be limited to 7% of the Acquisition Consideration. To secure
FSI’s and Flextronics’ indemnification obligations, 3.5% of the Acquisition
Consideration, will be withheld until the first anniversary of the Closing. The
indemnity shall not apply unless and until the aggregate of damages sought
exceeds $50,000 (the “Deductible”), in which event the indemnity shall include
all claims for damages, including the amounts comprising the Deductible. Absent
fraud or willful misconduct, the FSI and Flextronics representations and
warranties and related obligation to indemnify Acquiror shall terminate on the
first anniversary of the closing and Acquiror’s representations and warranties
shall terminate on the first anniversary of the closing.     d)   Working
Capital Adjustment. The definitive agreements shall contain a purchase price
adjustment mechanism based on the difference between closing working capital of
the Acquired Businesses and the baseline working capital of the Acquired
Businesses.     e)   The PIC Earnout. Acquiror will not assume any
responsibility relating to the PIC Earnout. Flextronics shall not make any
payment of the PIC Earnout until January 2006, and payment shall be made under
terms which encourages retention of PIC employees receiving such earnout.     f)
  Material Acquisitions and Dispositions. Commencing on the date this letter is
signed by both parties, FSI and Flextronics will notify Acquiror of any planned
acquisitions or

 



--------------------------------------------------------------------------------



 



         
 
  - 4 -   August 2, 2005

      dispositions of assets belonging to or used by the Acquired Businesses
that are greater than $100,000.     g)   Employee Matters. Acquiror will make
employment offers to those employees of the Acquired Businesses (as identified
in the list provided to Acquiror in Duncan Robertson’s email of May 11, 2005)
that Acquiror wishes to employ following the closing of the Acquisition (the
“Offered Employees”). Acceptance of Acquiror’s offers shall not be a contingency
to closing. However, FSI and Flextronics agree to provide complete and full
cooperation with and support of Acquiror’s efforts to convince the Offered
Employees to accepted Acquiror’s offers. By mutual agreement, Flextronics shall
either i) give Acquiror a credit of $1,000,000 towards the purchase price at
closing for Acquiror’s sole use in establishing a retention bonus plan for key
Offered Employees, or ii) provide incentive for key Offered Employees to accept
Acquiror’s employment offers and remain employed by Acquiror for a minimum of
one year by allowing such key employees a period of one year from closing to
exercise their options that are in the money at the date of closing under the
stock option plan of Flextronics (or its parent company) provided that such key
Offered Employees remain in Acquiror’s employ for such period. FSI and
Flextronics agree that neither they nor their parent company(ies) nor any
subsidiary of their parent company(ies) or its or their subsidiaries
(collectively the “Flextronics International Companies”) shall offer to hire or
employ or actually hire or employ any employees of the Acquired Businesses for a
period of three years after the date of closing of this Acquisition, unless
consent is given by the Acquiror..         All of Acquiror’s offers to the
Offered Employees shall be consistent with Acquiror’s then-existing employment
practices. Each Offered Employee who is employed by Acquiror following the
closing of the Acquisition will become eligible to participate in all Acquiror
employee benefit plans, to the extent that such plans exist in the country of
employment, upon the same terms and conditions (including plan eligibility
requirements) as current Acquiror employees participate in such plans. The
effective date for such participation shall be the date of the closing of the
Acquisition, unless it is impractical, or not permitted under the applicable
plan, for such participation to begin on that date, in which case such
participation shall begin as soon after the closing date of the Acquisition as
is practicable.         As to the employees of the Acquired Businesses (as
identified in the list provided to Acquiror in Duncan Robertson’s email of
May 11, 2005) that Acquiror does not make employment offers to (the “Remaining
Employees”), Acquiror will (at its sole option) either sever such remaining
employees at or after the closing or will reimburse FSI or Flextronics for the
Reimbursable Severance Costs incurred by FSI or

 



--------------------------------------------------------------------------------



 



         
 
  - 5 -   August 2, 2005

Flextronics in severing such Remaining Employees at closing. The term
“Reimbursable Severance Costs” means those cash severance payments actually paid
by Flextronics or FSI to the Remaining Employees pursuant to any applicable
Flextronics severance plans existing on the date of this letter, but no more
than would be paid under the terms of such plans as they were described in
Duncan Robertson’s email of May 11, 2005. Acquiror will receive a credit against
any Reimbursable Severance Costs in the amount of any accruals or amounts
collected or set aside for severance costs relating to any FSI employees
identified in the list provided to Acquiror in Duncan Robertson’s email of
May 11, 2005 (such as, for example, amounts accrued or set aside for employees
in Israel).
Neither FSI nor Flextronics will make any material changes in employment
positions, levels or terms, including but not limited to compensation, benefits,
bonus programs, or severance plans for any employee of the Acquired Businesses
without Acquiror’s written consent.
3. Due Diligence. Until the final Closing Date, Acquiror will be entitled to
continue to conduct a thorough due diligence review of FSI including without
limitation site visits and interviews for general purposes.
4. Definitive Acquisition Agreements. In addition to the Asset Purchase
Agreement, which is expected to contain terms in addition to the terms
summarized above, each party (or any of its affiliates) will conclude such other
agreements which may be necessary or desirable for the fulfillment of the
parties’ intentions as set out herein or otherwise agreed. The Asset Purchase
Agreement will be governed by the laws of the State of California.
5. Disclosure. Except as may be required by applicable laws or a national
securities exchange, neither party will make any public statements or
communications to the public, the press or any third party (other than its
officers, employees, accountants, attorneys and agents whose duties require them
to have access to such information) regarding the existence or proposed terms of
the transaction or this letter without the other party’s prior written consent.
6. Professional Fees; Other Fees. Each party will pay the fees of its own
accountants, attorneys, investment advisors and other professionals. Acquiror
and FSI or Flextronics will share equally any filing fees required by any
governmental authority to effect the transaction (i.e., antitrust filing fees).

 



--------------------------------------------------------------------------------



 



         
 
  - 6 -   August 2, 2005

7. Confidentiality. The parties have entered into a confidentiality agreement
concerning the protection of the confidential information of the other party
received during the negotiations contemplated by this letter, which shall
continue in full force and effect.
8. Exclusivity. Neither the Flextronics, FSI, nor its or their shareholders, nor
any agent, directly or indirectly, solicit, consider, negotiate or otherwise
discuss a possible merger, sale or other disposition of any of the assets of the
Acquired Businesses with any other party, without the prior written consent of
Acquiror.
9. Preferred Supplier Status. FSI and Flextronics agree, on behalf of themselves
and the Flextronics International Companies, that commencing on closing,
Acquiror shall be the preferred supplier of peripheral imaging component
products, mixed signal ASICs and FPGA conversion products (with respect to FPGA
conversion products, unless prohibited by prior contractual arrangement) to the
Flextronics International Companies for a period of 5 years and that a preferred
supplier agreement consistent with Flextronics’ procurement policies detailing
the terms of such preferred supplier arrangement, shall be negotiated and signed
by the parties prior to the closing of this Acquisition
If you are in agreement with the terms of this letter, please sign in the space
provided below and return a signed copy to me. Within 7 days of receipt of this
letter signed by you, Acquiror will pay Flextronics the sum of $5,000,000 as a
deposit against the Acquisition Consideration, which sum shall be nonrefundable
unless either 1) Flextronics or FSI does not proceed with the Acquisition in a
timely manner, or 2) the completion of due diligence by Acquiror demonstrates
that FSI or Flextronics made any material misrepresentations as to the Acquired
Businesses prior to the date of this letter.

              Very truly yours,
 
    By:/s/ CHRISTINE KING
 
  Christine King
 
  President and CEO

Accepted and agreed to
This 13th day of June 2005:
Flextronics International (USA), Inc. and Flextronics Semiconductor, Inc.
By: /s/ ASH BHARDWAJ
Ash Bhardwaj
President, Design & ODM Services

 